Citation Nr: 0413005	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  96-45 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for left ring finger, 
long finger and wrist disorders.

2.	Entitlement to an increased evaluation for postoperative 
right knee traumatic arthritis, currently evaluated as 
20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service at the United States 
Naval Academy from June 1969 to June 1973 and from June 1973 
to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In July 2001, the veteran testified at a hearing 
before the undersigned Veterans Law Judge.  In an October 
2001 decision, the Board declined to find that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for left ankle and neck 
disabilities.  At that time, the Board remanded the veteran's 
claims for service connection for left ring finger, long 
finger and wrist disorders and an increased rating for his 
right knee disability to the RO for further evidentiary 
development.  In May 2003, jurisdiction of this case was 
transferred to the Winston-Salem, North Carolina, RO.


FINDINGS OF FACT

1.  There is no competent or objective medical evidence of 
record to demonstrate that the veteran currently has a 
diagnosed left ring finger, long finger or left wrist 
disorder due to his active military service.

2.  Giving the veteran the benefit of the doubt, the 
competent and probative medical evidence of record reflects 
that his service-connected right knee disability is 
manifested by some limitation of knee motion, pain, flare-ups 
of pain, weakness and fatigability, and some abnormal 
movement and guarding of movement of the affected joint with 
clinical evidence of redness, swelling and tenderness; 
however, there is no showing of nonunion of the left tibia 
and fibula.  The postoperative scars of the right knee are 
not shown to be symptomatic.




CONCLUSIONS OF LAW

1.  Left ring finger, long finger and wrist disorders were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 30 evaluation for 
postoperative right knee traumatic arthritis are met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 
5010, 5257, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In March 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 1996 statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, in June 
1999 and July 2003, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection and an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the July 2003 SSOC contained the new duty-to-assist law and 
regulation codified at 38 U.S.C.A. § 5107 (West 2002) and 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes that the 
RO, pursuant to the Board's remand, contacted the veteran and 
requested that he complete the requisite form to authorize 
the RO to obtain records from the South Alabama Orthopedic 
Clinic.  The veteran did not respond to the request. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.	Factual Background

When examined in July 1968 for entry into the U.S. Naval 
Academy, a formal physical examination report noted that the 
veteran had a small left wrist scar.  He was found qualified 
for entry into the academy.  Service medical records reflect 
his complaints of chronic right knee pain and medical 
treatment for that disorder.  The records show that in 
October 1970, while at the U.S. Naval Academy, the veteran 
was seen in the clinic regarding a left long finger injury.  
Examination revealed pain in the "distal P-P" (proximal 
interphalangeal joint?).  An x-ray taken at the time was 
negative.   

The Naval Academy medical records also show that in December 
1970, the veteran was seen in the clinic and reported that he 
jammed his left ring finger.  An x-ray taken at the time did 
not show a fracture and treatment included ice and a splint.  
In April 1972, the veteran was seen in the clinic for 
complaints of a left wrist injury.  It was noted that he fell 
on a hyperflexed wrist and developed pain in the area of his 
navicular.  An x-ray did not show any fracture.  Treatment 
included ice, rest and a volar splint.  The clinical 
impression was first-degree sprain.   

Service medical records indicate that in October 1977, the 
veteran fell on an outstretched left hand when he tried to 
break a fall.  According to the record, an x-ray at another 
facility was read as negative but he was told to follow-up.  
On examination, there was marked snuffbox tenderness and x-
ray revealed a questionable linear fracture of the neck of 
the navicular.  The veteran was placed in a short arm cast 
for two weeks and another x-ray then was recommended.  A 
November 1977 clinical entry indicates the veteran's cast was 
removed and there was less snuffbox tenderness.  He was 
placed in a splint for the next week.  An x-ray taken two 
weeks later apparently included an impression of no navicular 
fracture.  Range of motion exercises were recommended.

When examined for separation in November 1982, a small left 
wrist scar was noted.  A special orthopedic examination was 
conducted after the veteran reported a several week history 
of tingling sensation in the little and ring fingers of his 
right dominant hand.  The clinical impression was compressive 
neuropathy of the ulnar nerve at the elbow.  Complaints and 
findings were not referable to the left long finger, left 
ring finger or left wrist.

An April 1983 VA examination report indicates that the 
veteran gave a history of fracturing his left wrist in 1977.  
The report is not referable to complaints or diagnoses of 
left long finger, left ring finger or left wrist disorders.  
An x-ray of the left wrist taken at the time showed normal 
bone structure and the examiner was unable to make out any 
significant arthritic changes.

In April 1983, the RO granted the veteran's claim for service 
connection for traumatic arthritis of the right knee, status 
post meniscectomy and awarded a 10 percent disability 
evaluation under Diagnostic Code 5010-5259.

VA outpatient records, dated from December 1993 to July 1995, 
indicate that when seen in May 1994, the veteran complained 
of bilateral edema in both knees, the right more than the 
left.  In June 1994, he complained of right knee pain and 
edema with stiffness and reported that something "popped" 
in his knee the previous day.  Right knee swelling and 
effusion were noted.  The assessment at that time was right 
knee sprain/effusion, status post surgery.  In September 
1994, a clinical entry indicates that the veteran complained 
of right leg cramps.  When seen in October 1994, the veteran 
reported that his degenerative joint disease in the right 
knee had worsened.  His history of prior knee injury and 
subsequent surgeries was noted.  Examination revealed that 
the veteran's right knee range of motion was from 0 to 100 
degrees with no edema.  There was mild point tenderness with 
negative Lachman and drawer signs and crepitus with range of 
motion.  There was no subluxation at the patella.

When seen in April 1995, the VA records reflect that the 
veteran's right knee range of motion was from 0 to 95 
degrees.  An x-ray of the right knee showed tricompartmental 
degenerative joint disease and significant joint space 
narrowing medially and in the patellofemoral joint.  A June 
1995 record entry indicates that the veteran was doing fair 
and complained of worsening right knee pain.

July 1995 VA x-ray reports of the veteran's right knee 
include an impression of rather prominent osteoarthritic type 
changes through all three compartments, particularly 
prominent medially and through the superior patella femoral 
joint.  Another impression was moderate to moderately severe 
hypertrophic degenerative changes of the right knee 
consistent with osteoarthritis.  A July 1995 clinical entry 
indicates that the veteran had right knee effusion and 
increased crepitus with increased warmth over the right knee 
effusion without laxity.  An arthrocentesis of the right knee 
was performed and fluid was withdrawn from his knee.  The 
pertinent assessment was degenerative joint disease of the 
right knee, status post trauma and acute injury.

In August 1995, the RO received the veteran's current claim 
for benefits including for his service-connected right knee 
disability.  Pertinent VA medical records and examination 
reports, dated from 1993 to 2002, were associated with the 
claims files.

The veteran, who was 46 years old, underwent VA orthopedic 
examination in March 1996.  According to the examination 
report, the veteran originally injured his knee in 1973 and 
was diagnosed with a second-degree medial collateral ligament 
tear that was treated with a cast.  In 1975 he had the first 
of five surgical procedures on his knee, with the most recent 
one in 1992.  Those procedures included reconstruction, 
procedures secondary to knee infection and arthroscopies as 
well as a lateral retinacular release.  The VA examiner noted 
that the veteran's records indicate a meniscectomy 
debridement and partial synovectomy were performed.   The 
veteran currently complained of chronic knee pain and 
swelling.  Weight bearing was painful and squatting, stooping 
or ascending and descending stairs exacerbated the condition.  
The veteran had occasional giving way of the knee.  His 
medications included ibuprofen.

On examination, it was noted that the veteran was 6 feet tall 
and weighed 302 pounds.  He walked with a slight limp to the 
right.  Examination of the right knee revealed well-healed 
surgical scars.  He had full extension of the knee with 90 
degrees of flexion.  The veteran had rather significant 
crepitus and pain on range of motion testing and there was 
mild effusion of the knee.  The veteran had tenderness to 
palpation about the patellofemoral joint.  No definite 
instability was noted.  He was able to squat less than one-
half way down and arise again.  He placed more weight on the 
left leg than the right.  X-rays of the right knee showed 
marked deformity involving the bones of the knee joint that 
was compatible with degenerative changes and old trauma.  The 
clinical impression was service-connected traumatic arthritis 
of the right knee, status post multiple operative procedures.

In the May 1996 rating decision, the RO granted a 20 percent 
evaluation for the veteran's service-connected right knee 
disability under Diagnostic Code 5010-5257.

A February 1997 VA radiographic report reveals that x-ray of 
the veteran's right knee showed moderate to severe 
osteoarthritic changes of the knee.  VA outpatient records 
dated in March 1997 reflect that the veteran continued to 
experience right knee pain.  According to a surgery report, 
he had a history of five previous knee operations and x-rays 
revealed bone-on-bone deformity.  The veteran was trying to 
avoid knee replacement and was thought a candidate for knee 
arthroscopy.  The procedure was performed at that time to 
remove spurs and debris.

A July 1997 VA general examination report includes diagnoses 
of a history of left ulnar nerve compression with numbness 
and tingling of the fingers.

The veteran underwent VA orthopedic examination in July 1997.  
According to the examination report, the veteran reported 
originally injuring his right knee in service, having surgery 
on it in 1975 and having five more surgical procedures, most 
recently in March 1997 when an arthroscopic debridement was 
performed.  The veteran still had pain with weight bearing 
and was told that the next knee surgery would be a total knee 
replacement.  As to his wrist, hand and fingers, the veteran 
gave a history of left navicular fracture secondary to a fall 
off a wing of an airplane while in service that was treated 
conservatively.  The veteran described recurrent stiffness of 
the wrist, hand and fingers with no functional limitations.  
He was a right-hand dominant individual.  

On examination, the veteran moved with a limp to the right.  
Examination of the veteran's right knee revealed well-healed 
surgical scars.  Right knee range of motion was from 0 to 90 
degrees with pain and crepitation noted.  There was 
enlargement of the knee with swelling noted.  The veteran had 
tenderness to palpation about the patella femoral joint and 
had a positive patella femoral grind test.  He also had 
tenderness to palpation over the medial and lateral joint 
line.  Lachman's examination was negative as was the anterior 
drawer sign.  Collateral ligaments were stable as stressed.  
The veteran was able to heel and toe walk and could squat 
less than half way down and arise again with complaints of 
right knee pain.  Examination of his left wrist revealed no 
evidence of redness, swelling, heat, deformity or tenderness.  
The wrist had 80 degrees of dorsiflexion and 75 degrees of 
palmar flexion, 45 degrees of ulnar deviation and 25 degrees 
of radial deviation with no pain on motion.  The veteran was 
able to make a good fist in the left hand, could oppose the 
thumb, ring and fingertips satisfactorily and there was no 
evidence of redness, heat, swelling or deformity.  X-ray of 
the veteran's right knee showed advanced osteoarthritic 
changes with marked loss of articular cartilage of the medial 
joint compartment with a subluxation, latrad with a 
calcification.  Similar osteoarthritic changes were noted in 
the femoral patellar joint.  X-ray of the veteran's left hand 
showed no radiographic evidence of significant bony or joint 
abnormality and was interpreted as a negative study.

An August 1997 VA radiographic report of x-ray of the 
veteran's right knee showed marked narrowing of the joint 
space with prominent osteophyte formations.  The clinical 
impression was marked degenerative joint disease.

In a February 1998 Addendum, the VA physician who examined 
the veteran in July 1997 noted that the x-ray impression of 
the veteran's right knee was advanced osteoarthritic changes 
and that x-ray of the left wrist was negative.  The pertinent 
clinical impression was service-connected traumatic arthritis 
of the right knee and history of left navicular fracture, 
recurrent stiffness of the wrist, hand and fingers with no 
functional limitations and normal hand and wrist x-rays.

A December 1999 VA outpatient record reflects the veteran's 
complaints of redness, pain and swelling in his right knee 
for the past several days.  The veteran denied a history of 
trauma and said he was able to bend his knee without pain at 
that time and that Naproxen reduced the swelling.  On 
examination, there was redness and tenderness over the 
inferior aspect of the anterior right knee about the 
infrapatellar tendon and redness and tenderness over the 
inferior aspect.  A right knee surgical scar was noted with 
no fluctuance.  There was no definite joint effusion.  The 
veteran's knee was stable and there was flexion and extension 
of the knee joint without pain.  X-ray of the right knee 
showed marked degenerative joint disease.  The clinical 
impression was possible cellulitus.

At his July 2001 Board hearing, the veteran testified that a 
physician recently advised that his right knee was bone on 
bone.  He said he was unable to bend his knee to a 90-degree 
position that affected his life in many ways, e.g., he was 
unable to arise from a chair and he required support to arise 
from a sitting position when using a rest room.  The veteran 
said he wore a knee brace that simply reduced some of the 
pain and he experienced constant water on the knee, but 
essentially his right knee was no longer treatable until he 
reached the age when doctors thought it was advisable to 
perform a knee replacement.  The veteran also had loss of 
sensation of his right knee that he attributed to the six 
prior surgeries.  He said he was advised that the knee would 
require periodic surgical cleaning that provided temporary 
relief and such a procedure was last performed in 
approximately 1996.  The veteran wore a knee brace and with 
it he experienced some instability.  

Further, as to his left ring and long fingers, the veteran 
said his problem was apparently due to arthritis for which VA 
prescribed medication.  He said he first noted a problem with 
those fingers while at the U.S. Naval Academy during an 
athletic event and then he jammed the fingers but he did not 
recall the specific injuries.  The veteran stated that he 
injured his left wrist in 1976 or 1977 when he used his left 
wrist to balance as he jumped off a plane wing and his hand 
slipped.  He fell headfirst and broke his fall with his 
wrist.  He said he had a broken navicular bone that was 
placed in a cast.  Currently, he said his wrist will 
"flick" and "stick" and he had arthritis in the wrist as a 
result of the incident.  He said there was a little contusion 
where the bone was broken.

Pursuant to the Board's October 2001 remand, in September 
2002, the RO afforded the veteran an orthopedic examination 
performed by M.R.R., M.D., a private physician.  According to 
the examination report, Dr. M.R. reviewed the veteran's 
medical records.  The veteran's history of right knee injury 
in service and prior surgeries was noted, with the most 
recent surgery in March 1997 when he underwent an arthroscopy 
and loose-body removal.  Since then, the veteran had 
developed significant pain in the knee and difficulty with 
bearing weight on it.  He had intermittent swelling and his 
knee caused him to have difficulty with standing or walking 
for prolonged periods, that he believed affected his low 
back.  He did not take any prescribed medication for his knee 
other than aspirin.  As to his left ring and long fingers, 
the veteran reported having a fracture in the 1960s that was 
treated conservatively.  The veteran had difficulty with his 
left hand and wrist.  He said he fractured his wrist when he 
fell off an airplane and this was also treated 
conservatively.  Both the left hand and left wrist caused the 
veteran some soreness.

On examination, it was noted that the veteran was 6 feet tall 
and weighed 330 pounds.  His gait was somewhat antalgic on 
the right.  He was able to walk on his heels and toes but 
with some difficulty.  He had difficulty squatting on the 
right knee with significant pain with movement of this.  He 
was able to forward bend and touch the ground.  The veteran's 
knee showed 5 degrees lack of full extension to 85 degrees of 
flexion.  He had significant patellofemoral crepitus.  There 
was a well-healed medial incision along the joint line.  
Standing, both proximally and distally, he had significant 
medial joint line tenderness.  Ligamentous examination 
appeared stable.  

Further, examination of the veteran's left hand and wrist 
showed a full painless range of motion with no deformity 
noted.  His upper extremities showed a full range of motion.  
Neurological examination findings were essentially normal.  
Grip strength was tested and the veteran had a bell-shaped 
curve when using the Jamar dynamometer.  His strength on the 
right at the second setting was 118 pounds and 95 pounds on 
the left, consistent with the fact that he was right-hand 
dominant.  There was a good bell-shaped curve and no obvious 
weakness when evaluating the hands for strength.  X-rays of 
the right knee showed severe bone-on-bone degenerative change 
tricompartmentally, worse on the medial aspect, with 
significant lateral and patellofemoral joint disease as well.  
X-rays of the left hand and wrist were normal.  The pertinent 
clinical assessment was posttraumatic arthritis of the right 
knee and normal left hand and wrist, status post fractures.  
Dr. M.R. commented that the veteran had significant arthritis 
of his right knee and said, "I find no evidence to suggest 
any problems with [the veteran's] left ring finger, long 
finger, or left wrist.  [The veteran] has full painless 
ranges of motion with these with no abnormalities."

In a February 2003 note that responded to the RO's inquiry, 
evidently regarding the veteran's service-connected right 
knee, a VA physician said that after reviewing the veteran's 
medical records and Dr. M.R.'s September 2002 examination 
report, it was more likely than not that the (veteran's right 
knee) pain did significantly limit extended use and that the 
clinical evidence was consistent with the severity of pain.  
The VA physician said that while the veteran's fatigability 
may not increase, his pain seriously limited his abilities 
after repetitive motion.  In the VA physician's opinion, the 
veteran would be unable to perform anything other than 
sedentary work. 

In July 2003, the RO continued the previously assigned 20 
percent rating for the veteran's service-connected right knee 
disability.  The RO evaluated the knee disability under 
Diagnostic Code 5010-5262.

III.	Analysis

A.	Service Connection

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.  

That a condition or injury occurred in service alone is not 
enough; there must be current residual disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for left longer finger, left ring finger and left 
wrist disorders.  The record demonstrates that the veteran 
was treated for left long finger and ring finger complaints 
in October and December 1970, respectively, and for a left 
wrist problem in April 1972, while at the U.S. Naval Academy 
and for a questionable left wrist fracture in October 1977, 
but no left long finger, ring finger or left wrist disorder 
was found on separation from service.  Furthermore, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had a left long finger, 
ring finger or left wrist disorder.  Additionally, when 
examined by VA in July 1997, the diagnosis was history of 
left navicular fracture with recurrent stiffness of wrist 
hand and fingers with no functional limitations and x-rays of 
the veteran's left hand and wrist taken at the time were 
negative.  In fact, in September 2002, Dr. M.R. diagnosed 
normal left wrist and hand, status post fractures and said he 
found no evidence to suggest any problems with the veteran's 
left ring finger, long finger or left wrist.  Dr. M.R. noted 
that the veteran had full painless ranges of motion with the 
wrist and fingers with no abnormalities.  More important, the 
veteran submitted no medical evidence of a diagnosed left 
long finger, left ring finger or left wrist disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) 
(claimant must have disability at time of application for 
benefits, and not merely history of findings in service).  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has a left ring finger, left long 
finger or left wrist disorder has been presented.  Rabideau 
v. Derwiniski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has a left ring finger, left long 
finger or left wrist disorder related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 
38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
left long finger, left ringer finger and left wrist disorders 
must be denied.


B.	Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2003).  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability that are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2003).

The Board notes that 38 C.F.R. §§ 4.40, 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2003).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2003); 38 C.F.R. §§ 
4.2, 4.6.

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service-connected right knee 
disability because he has severe pain, limited motion, and 
stiffness with great difficulty walking.  On careful review 
of the pertinent record, and giving the veteran the benefit 
of the doubt, the Board finds that the criteria for a 30 
percent rating for the right knee disability have been met.

The veteran's service-connected right knee post-operative 
traumatic arthritis was rated as 20 percent disabling under 
Diagnostic Code (DC) 5010-5257.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  The 
hyphenated diagnostic code in this case indicates that 
traumatic arthritis under DC 5010 is the service-connected 
disorder, and other knee impairment under DC 5257 is a 
residual condition.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2003).

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2003).

Under 38 C.F.R. § 4.71a, DC 5257, recurrent knee subluxation 
or instability, knee impairment, is rated as 10 percent 
disabling if slight, and 20 percent disabling if moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  A 30 percent 
rating is warranted where there is severe impairment.  Id.

In July 2003, the RO evaluated the veteran's knee disability 
under Diagnostic Code 5010-5262, as it concluded that there 
was no medical evidence of recurrent subluxation or lateral 
instability of the veteran's service-connected right knee.  
Under Diagnostic Code 5262, a 20 percent evaluation requires 
that malunion of the tibia and fibula produce moderate knee 
or ankle disability and a 30 percent evaluation requires that 
malunion of the tibia and fibula produce marked knee or ankle 
disability; nonunion of the tibia and fibula warrants a 40 
percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
In this case, however, there is no objective evidence of 
additional disability due to instability or subluxation; 
thus, a separate 10 percent rating is not warranted for the 
veteran's service-connected right knee.

However, in view of the severity of the veteran's right knee 
disability that has required repeated surgical procedures, 
most recently in March 1997, the residual right knee pain and 
stiffness, the veteran's complaints of instability of the 
affected joint, and the recent x-ray evidence of severe bone-
on-bone degenerative change tricompartmentally, the Board 
concludes that a 30 percent rating is warranted under 
Diagnostic Code 5262 for impairment of the tibia and fibula 
with marked knee disability, notwithstanding the absence of 
significant limitation of range of motion of the knee.  
However, a higher evaluation under Diagnostic Code 5262, is 
not warranted because there is not any indication of nonunion 
of the tibia and fibula with loose motion requiring a brace.  
X-rays of the right knee taken by Dr. M.R. in September 2002 
showed only posttraumatic arthritis.  In any case, the Board 
concludes that a rating under Diagnostic Code 5262 is 
appropriate because of the mandate of the rating schedule 
that the rating coordinate with the actual impairment of 
function shown.  See 38 C.F.R. § 4.21 (2003).

The examiner in September 2002 noted the presence of a well-
healed medial incision along the joint line of the right 
knee.  The VA orthopedic examiners in March 1996 and July 
1997 noted the same scarring, also described as well healed.  
No particular tenderness to palpation was shown.  In the 
absence of any indication that the postoperative scarring is 
currently symptomatic, there is no basis for a separate 
compensable evaluation for the service-connected 
postoperative scarring under the holding of the Court of 
Appeals for Veterans Claims in Esteban v. Brown, 6 Vet. App. 
at 261-62.

Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that a 30 percent 
evaluation, but no higher, is warranted for his service-
connected postoperative right knee traumatic arthritis.  
38 U.S.C.A. §§ 1155, 5107(b) (old and new version); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5010-5262.







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for left ring finger, long finger and 
wrist disorders is denied.

A 30 percent evaluation is granted for postoperative right 
knee traumatic arthritis, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



